     Case 1:18-cv-10234-PGG-SDA Document 37 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON GUITY,

                         Plaintiff,
                                                                 ORDER
           - against -
                                                           18 Civ. 10234 (PGG)
CITY OF NEW YORK, STEPHEN
MARTINEZ, JENNIFER ROSARIO, and
ARNALDO RIVERA,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that the following schedule will apply to Defendants’

motion for summary judgment:

             1. Defendants’ motion is due on June 18, 2020;

             2. Plaintiff’s opposition is due on July 9, 2020; and

             3. Defendants’ reply, if any, is due on July 20, 2020.

Dated: New York, New York
       May 27, 2020
